UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4684


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JASON ANTWAN WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:12-cr-00343-FL-1)



Submitted:   March 24, 2014                 Decided:   March 27, 2014


Before WILKINSON and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James M. Ayers II, AYERS & HAIDT, PA, New Bern, North Carolina,
for Appellant.   Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jason      Antwan    Williams         pled       guilty,      without        a    plea

agreement, to possession with intent to distribute marijuana and

cocaine, 21 U.S.C. § 841(a)(1) (2012), possessing a firearm and

ammunition after having been convicted of a felony, 18 U.S.C.

§ 922(g) (2012), and possession of a firearm with an obliterated

serial number, 18 U.S.C. § 922(k) (2012).                                Based on a total

offense level of 25 and a criminal history category of III,

Williams’       advisory     Guidelines          range       was    70     to   87       months’

imprisonment.       However, the district court departed downward and

imposed     a    58-month       sentence         as     to     each       count,      to          run

concurrently.

            On     appeal,      Williams’            counsel       has    filed      a       brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that there are no meritorious grounds for appeal but questioning

whether   Williams’        58-month    sentence          is    reasonable.           Although

advised   of     his   right    to    file       a    pro     se    supplemental          brief,

Williams has not done so.

            This court reviews a sentence for reasonableness under

an abuse of discretion standard.                       Gall v. United States, 552
U.S. 38, 51 (2007).          This review requires consideration of both

the   procedural       and   substantive         reasonableness           of    a    sentence.

Id.; see United States v. Lynn, 592 F.3d 572, 575 (4th Cir.

2010).      In    determining        the   procedural              reasonableness            of    a

                                             2
sentence,    this   court      considers       whether    the    district         court

properly    calculated   the    defendant’s       Guidelines     range,      treated

the Guidelines as advisory, considered the 18 U.S.C. § 3553(a)

(2012) factors, analyzed any arguments presented by the parties,

and sufficiently explained the selected sentence.                          Gall, 552
U.S. at 51.      A sentence imposed within the properly calculated

Guidelines range is presumed reasonable by this court.                        United

States v. Mendoza-Mendoza, 597 F.3d 212, 217 (4th Cir. 2010).

            We   find   that   the   sentence       imposed     by   the    district

court was both procedurally and substantively reasonable.                          The

district    court   properly    calculated       Williams’      sentencing        range

under the advisory Guidelines, considered the relevant § 3553(a)

factors, and imposed a sentence below the applicable sentencing

range.     To the extent that Williams argues that the court should

have sentenced him to only 30 months’ imprisonment, this court

does not have jurisdiction to review “the extent of the district

court’s downward departure, except in instances in which the

departure decision resulted in a sentence imposed in violation

of   law    or   resulted   from     an       incorrect   application        of    the

Guidelines.”      United States v. Hill, 70 F.3d 321, 324 (4th Cir.

1995); see 18 U.S.C. § 3742(a) (2012).               Because there is nothing

in the record to suggest that Williams’ sentence was imposed in

violation of law or was based on an incorrect application of the



                                          3
Guidelines, we lack jurisdiction to review the extent of the

district court’s departure decision.

            In accordance with Anders, we have reviewed the entire

record     and   have      found    no    meritorious        issues     for    appeal.

Accordingly,      we   affirm      the   district      court’s     judgment.       This

court requires that counsel inform Williams, in writing, of his

right to petition the Supreme Court of the United States for

further review.          If Williams requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.        Counsel’s motion must state that a copy thereof

was served on Williams.

            We dispense with oral argument because the facts and

legal    contentions       are   adequately      presented       in   the     materials

before   the     court    and    argument      would   not   aid      the   decisional

process.



                                                                               AFFIRMED




                                           4